FERGUSON, Circuit Judge,
dissenting.
FERGUSON, Circuit Judge.
I respectfully dissent because this case is inappropriate for summary judgment. The meaning of the disputed contract term should be decided at trial.
Yogman v. Parrott, 325 Or. 358, 937 P.2d 1019 (1997), outlines the analytical steps courts must take to interpret disputed contract provisions. The first step is an examination of the document on its face. Id. at 1021. If the terms of the contract are clear and unambiguous, a court’s analysis ends and summary judgment is appropriate. Id.
A contract is ambiguous under Oregon law when the provision at issue “is capable of more than one sensible and reasonable interpretation.” Deerfield Commodities v. Nerco, Inc., 72 Or.App. 305, 696 P.2d 1096, 1104-05 (1985). Dr. Rempel suggests that the agreement at issue in this case prohibited public disclosure of only confidential information; UPS proposes that the contract prohibited disclosure of all data resulting from inspection of UPS’s devices, regardless of whether the information derived was confidential. I cannot say that either of these is an unreasonable interpretation of the terms of the agreement.
The majority suggests that Dr. Rempel’s interpretation renders the final sentence of the disputed provision superfluous. However, Dr. Rempel contends that the final sentence was added to ensure that any confidential information acquired by the plaintiffs could be used in future litigation. Under this interpretation, the final sentence is necessary because the first sentence apparently prohibits all use of confidential information, even in the course of litigation.1
*131Because both UPS’s and Dr. Rempel’s constructions of the agreement are reasonable, the contract on its face is ambiguous. Consequently, the second step of analysis described in Yogman, an examination of extrinsic evidence regarding the intent of the drafting parties, must be performed. 937 P.2d at 1022. This evaluation is a question of fact, Deerfield Commodities, 696 P.2d at 1104, that remains to be tried. Accordingly, I dissent from the majority decision to affirm the grant of summary judgment.